PER CURIAM.
In these consolidated appeals, Victoria A. Jedrowicz appeals district court orders entered in the course of her litigating two complaints against Giant Foods, Incorporated. In No. 00-1941, we have reviewed the record and the district court orders and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Jedrowicz v. Giant Food, Inc., No. CA-96-3562-WMN (D.Md. June 7, 2000). Likewise, in No. 01-1133, we have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Jedrowicz v. Giant Food, Inc., No. CA-98-3899-WMN (D.Md. Dec. 21, 2000). In No. 01-1133, we grant Appellee’s motion to file an attachment. We dispense with oral argument because the facts and legal contentions are adequately presented in materials before the court and argument would not aid the decisional process.

AFFIRMED.